Case 18-70870-JAD       Doc 159-1 Filed 11/16/20 Entered 11/16/20 13:40:29             Desc
                            Proposed Order Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

LARRY FREDERICK and                               Bankruptcy No. 18-70870-JAD
SHARON FREDERICK,
                                                  Chapter 11
              Joint Debtors,
                                                  Document No.
M&T BANK,
                                                  Related to Doc. Nos. 88 & 145
              Movant,
                                                  Hearing Date and Time:
       vs.                                        December 3, 2020 at 10:00 am

LARRY FREDERICK and
SHARON FREDERICK,

              Respondents.

                                   ORDER OF COURT

       It is hereby ORDERED, ADJUDGED and DECREED that M&T Bank’s Motion for

Relief from the Automatic Stay (ECF #88) is continued generally.

       The December 3, 2020 hearing and all other filing or other requirements set forth

in the Court’s September 21, 2020 Order (ECF #145) regarding M&T’s Motion for Relief

From the Automatic Stay are cancelled and vacated, subject to the Debtors’ and M&T

Bank’s right to jointly submit a settlement stipulation and either party’s right to request a

new hearing and pretrial order.




DATE:_______________                              ___________________________
                                                  United States Bankruptcy Judge
